703 S.E.2d 736 (2010)
STATE
v.
Benzion BIBER.
No. 423A10.
Supreme Court of North Carolina.
November 4, 2010.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
Barbara S. Blackman, Assistant Appellate Defender, for Benzion Biber.
The following order has been entered on the motion filed on the 19th of October 2010 by State of NC to Amend the State's Petition for Discretionary Review to Include Additional Authority:
"Motion Dismissed as Moot by order of the Court in conference this the 4th of November 2010."